Citation Nr: 0618820	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-34 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1940 through August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case is now before the Board 
for appellate review.

The issue of entitlement to service connection for residuals 
of a head injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In March 2002 and again in May 2003, the veteran submitted 
information indicating a relationship between head trauma and 
Alzheimer's disease.  It is unclear whether he was raising a 
claim for service connection for his Alzheimer's disease.  
This matter is REFERRED to the RO for clarification and 
appropriate action.


FINDINGS OF FACT

There is competent medical evidence in the record showing 
that the veteran has PTSD that is related to his combat 
service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.   
38 U.S.C.A. § 1110 (West 2005); 38 C.F.R. § 3.303, 3.304 
(2005)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  Because 
there is medical evidence showing treatment for PTSD for this 
combat veteran, and no evidence ruling out PTSD, the 
preponderance of the evidence supports the veteran's claim.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

Under 38 C.F.R. § 3.304(f), in addition to a current PTSD 
diagnosis, PTSD claims require credible supporting evidence 
that a claimed in-service stressor actually occurred, as well 
as a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
The veteran served in World War II on the U.S.S. Alchiba in 
1942 when it was attacked three times by enemy fire.  This is 
evidence that the veteran engaged in combat.  His status as a 
combat veteran compels VA to  view his testimony as to the 
stressors experienced during those enemy attacks as 
sufficient to establish the occurrence of in-service 
stressors.  38 C.F.R. § 3.304(f)(1).  As stated in the 
January 2003 rating decision, the veteran's stressor is 
conceded.

There must also be evidence of a current PTSD diagnosis and a 
link between PTSD and the stressors.  38 C.F.R. § 3.304(f).  
The record reflects VA psychiatric treatment since 2001.  An 
August 2001 psychological assessment, in response to a 
depressed mood with suicidal thoughts, led to a diagnosis of 
chronic PTSD with late onset dysthymic disorder.  The 
veteran's anxiety and depression was reported to be 
associated with his chronic PTSD at that time.  The veteran 
stated that he was in group therapy for the PTSD at the 
Cincinnati VA Medical Center.  Following this examination, 
the veteran was treated for a depressed mood and memory 
deficit.  

In a September 2002 psychiatry treatment note, the veteran 
was diagnosed with prolonged PTSD and his mood disorder was 
regarded as improved.  He was assigned a GAF score of 60 at 
that time.  He reported sporadic nightmares, flashbacks 
triggered by loud noises, exaggerated avoidance, and problems 
controlling his anger.

The December 2002 VA examiner noted that the veteran has mild 
PTSD symptoms including re-experiencing the phenomenon in 
terms of memories and nightmares once a week, and avoidance.  
The examiner also stated that the veteran has sleep 
impairment, but that its etiology is unclear, and remarked 
that the veteran is touchy and irritable, but that there is 
"no clear sign this is related to his [PTSD] symptoms."  
The examiner opined that the veteran's mild PTSD symptoms are 
a "mild factor in his overall clinical picture" and stated 
that although the veteran has "mild PTSD symptoms, it 
appears that the most prominent diagnosis is depression."  A 
GAF score of 50 was assigned at that time due to his recent 
suicidal ideations.

In an August 2003 VA treatment note, Dr. Frecska reports on 
the veteran's episodes of weakness, feeling like dying, and 
getting confused and disoriented.  The doctor stated that 
this "kind of syndrome is anxiety related and consistent 
with his diagnosis of combat related [PTSD]."

Despite the VA examiner's opinion that the mild PTSD symptoms 
are not of "sufficient frequency or intensity to warrant a 
diagnosis of PTSD," there is overwhelming medical evidence 
from his treating physicians showing a PTSD diagnosis.  The 
PTSD diagnoses are accompanied by descriptions of 
symptomology consistent with that noted in the December 2002 
VA examination report, including combat-related symptoms.  
Because there are several indications in the claims folder 
that the veteran has PTSD, this element of the veteran's 
claim is met.  Because the PTSD diagnosis is linked to the 
veteran's combat stressors, his claim for service connection 
for PTSD is granted.



Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.   
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2005).  In light of the determination reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown,  
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran is seeking entitlement to service connection from 
residuals of an in-service head injury.  Throughout the 
course of this appeal, the veteran has stated that he was 
injured during a torpedo attack on his ship in 1942.  The 
residuals are said to include a left mastoidectomy, which was 
also claimed as a hole in his  head.  The veteran contends 
that he underwent surgery immediately following service at 
the VA Medical Center in Cincinnati.  In June 2002 and again 
in March 2005, the veteran requested VA to obtain copies of 
VA medical records between 1945 and 1955.  There is no 
evidence in the record to suggest that the RO attempted to 
obtain these records.  Under 38 C.F.R. § 3.159(c)(2), VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department, including records from VA 
medical facilities.  Because the RO has not obtained all 
relevant VA medical records, a remand is required.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and  
38 C.F.R. § 3.159(b) require VA to give proper notice of the 
information and evidence needed for a degree of disability 
and for the effective date of an award.  Corrective notice is 
required under Dingess/Hartman before the appellant's claim 
can be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duties to 
notify and assist the veteran, including 
supplying corrective notice compliant with 
Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).  The corrective 
notice should also request that the 
veteran submit to VA any pertinent 
evidence in his possession pursuant to 
 38 C.F.R. § 3.159(b)(1) (2005). 
 
2.  Obtain all relevant VA treatment 
records with regard to the veteran's claim 
for service connection for residuals of a 
head injury, including records from the 
Cincinnati VA Medical Center from the 
veteran's discharge through at least 1955.  
Associate all records obtained with the 
claims folder. 
 
3.  Readjudicate the claim at issue.  If 
it remains denied, provide the veteran and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond before 
returning the claim to the Board for 
further adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


